Citation Nr: 1505964	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  05-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the New York, New York, Department of Veterans' Affairs (VA) Regional Office (RO) that denied service connection for a skin disorder and hepatitis C.

The Board remanded the matters on appeal for additional development in May 2007 and December 2008.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hepatitis C did not manifest in service, and is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim.

A March 2004 letter explained the evidence necessary to substantiate the Veteran's claim for hepatitis C, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A subsequent letter dated in June 2007 informed him of disability rating and effective date criteria.  The claim was readjudicated after the 2007 notice letter in the June 2008, and November 2011 supplemental statements of the case (SSOCs).  Therefore, it is not prejudicial to the Veteran for the Board to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service VA treatment records, private treatment records, and VA examinations.

The Board notes that the actions requested in the December 2008 remand have been undertaken with regard to the hepatitis C claim.  Specifically, the Veteran was afforded a VA examination in November 2011 during which the examiner elicited a complete medical history from the Veteran, including identifying any risk factors for hepatitis C in service and thereafter.  The Board has reviewed the November 2011 VA examination report and finds that the examination report contains sufficient clinical findings and informed discussion of the pertinent history and features of the Veteran's claim on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the hepatitis C claim, and that no further development of the evidentiary record is necessary as to that issue.  See generally 38 C.F.R. 
§ 3.159(c)(4).  The Veteran has not identified any additional evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disabilities that are due to a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the veteran's own willful misconduct or the result of the veteran's abuse of alcohol or drugs.  38 U.S.C.A. §§ 105; 38 C.F.R. § 3.301(a).  In other words, an injury or disease incurred during active military service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of drugs.  38 C.F.R. § 3.301(c)(3), (d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In his January 2004 claim, the Veteran asserted that his hepatitis C is related to his service in Vietnam.  Specifically, the Veteran claims that he was infected during his work as a medic or from a blood transfusion he reports receiving as treatment for a gunshot wound to his right thigh. 

The Board concludes that the most probative evidence of record fails to show that the Veteran's currently diagnosed hepatitis C began in service or is otherwise related to service.

Notably, the Veteran's service treatment records do not include any reports, diagnosis, or treatment of hepatitis C or symptoms thereof during service.  
While the Veteran asserts that he had a blood transfusion in service, there is no indication of such in his STRs.  Although his STRs reflect that the Veteran did receive treatment for a gunshot wound to the right leg in May and June 1968, the wound was described as having no artery or nerve involvement.  A July 1968 treatment entry summarized that treatment consisted of debridement and secondary closure.  The Veteran's May 1969 separation examination did not indicate hepatitis C, and the Veteran did not report any symptoms thereof on his June 1969 separation report of medical history.  

Additionally, the April 2008 VA examiner indicated that he could not find evidence in the Veteran's claims file that he had a blood transfusion.  The November 2011 examiner stated that:

[A] review of the records did not produce evidence of any blood transfusion.  The records show that the [gunshot wound] occurred on [May 25, 1968] and was superficial, through and through in the r[ight] posterior thigh, w[ithout] artery or vein involvement, was debrided under local anesthesia, and le[f]t to heal by secondary intention; to complete healing the patient was transferred the same day to the [eigh]th field hospital, where antibiotics were given.

Additionally, during April 1970, November 1981, and January 1989 VA examinations in connection with his service-connected gunshot wound, the Veteran did not mention receiving a blood transfusion.  The Board observes that the Veteran reported receiving a diagnosis of hepatitis C in 1986, and the first diagnosis of hepatitis C of record was in a January 1999 private treatment entry, several years after the Veteran's separation from service.

Regarding the reported blood transfusion, the Board finds that the Veteran's reports that this occurred are outweighed by the fact that contemporaneous medical records do not include a report of this transfusion and the November 2011 examiner's finding that the treatment records do not "produce evidence of any blood transfusion."  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).

Furthermore, the most probative evidence of record indicates that it is less likely than not that the Veteran's reported exposure to blood in service resulted in his hepatitis C diagnosis.  The Veteran was afforded VA examinations in April 2008, June 2010, and November 2011 to assist in determining the etiological relationship between the Veteran's hepatitis C and any event or risk factor during his service.  

Specifically, the November 2011 examiner obtained a detailed medical history from the Veteran who reported (among other things) being exposed to blood from injured soldiers when he worked as a medic, receiving a blood transfusion after he was shot in the leg, being diagnosed with hepatitis C in 1986, and abusing alcohol and cocaine from 1967-1984, but he denied IV drug use.  After reviewing the claims file and examining the Veteran, the 2011 examiner opined that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by service.  In support of his opinion, the examiner noted that there is no evidence in the STRs that the Veteran received a blood transfusion in service.  Regarding the Veteran's assertions that he was exposed to others' blood while working as a medic, the examiner noted that there is no evidence that the Veteran reported open wounds while treating other veterans, nor is there evidence that the Veteran presented with any symptoms of Hepatitis C (specifically jaundice) prior to his discharge in 1969.  The examiner also noted that the Veteran reported abusing cocaine and that hepatitis C can be transmitted through the nose of cocaine users.  The Board finds the November 2011 examination to be highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The April 2008 examiner did not make a determination as to the possible origin of the Veteran's hepatitis and did not note consideration of the Veteran's reported history of cocaine use, aside from reporting that the Veteran denied intranasal cocaine use.  Thus, this examination is accorded little probative value on the issue of nexus.  

Although the June 2010 examiner stated that it is more likely than not that the Veteran was infected with hepatitis C during Vietnam, the Board affords this opinion little probative value.  In this regard, the 2010 examiner apparently did not review the Veteran's medical history as indicated by his statement that the Veteran "did receive a blood transfusion in Vietnam," and that the Veteran "was not a drug abuser."  As previously noted, there is no indication in the medical records that the Veteran received a blood transfusion in Vietnam.  There is evidence of record that the Veteran abused drugs as indicated by the Veteran's report during a January 1989 examination that he had been drug and alcohol free since 1984 except for one relapse during which he used "cocaine and grass," and his reports while receiving VA treatment in March 2006 that he used marijuana and cocaine until 1986.  Although the Veteran denied intranasal cocaine use during the 2008 examination, he did not deny intranasal cocaine use in 2011.  The Veteran has only consistently denied IV drug use, not intranasal use.  As the 2008 and 2010 examinations do not reflect a careful review of the relevant facts, these opinions have little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  

The Board acknowledges that the Veteran is competent to report being exposed to other veterans' blood during his work as a medic.  However, the Board observes that there is no evidence of record, besides the Veteran's own statements, that he served as a medic during service.  His service personnel records reflect that he served as a rifleman, and there is no indication that he received medical training.  Further, the Veteran has not shown that he has specialized training sufficient to render an opinion as to the etiology of his currently diagnosed hepatitis C.  In this regard, hepatitis C can have many causes and determining the existence and etiology of it requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the Board finds the opinion of the 2011 VA examiner to be significantly more probative than the Veteran's lay assertion as to the relationship between his hepatitis C and service.  

The Board notes that the Veteran reported using drugs during his time in service but has denied IV drug use or taking cocaine intranasally (established methods of transmitting hepatitis C).  Nevertheless, as the 2011 VA examiner opined that hepatitis C could be transmitted through the nose of cocaine users, the Board will address whether any possible cocaine use in service could establish service connection for Hepatitis C.  

Based on the Veteran's own reports during the November 2011 examination that he abused cocaine in service, the Board finds that his reported illegal drug use amounts to drug abuse.  38 C.F.R. § 3.301(c)(3), (d).  As noted above, both 38 C.F.R. 
§§ 3.301(a) and 3.301(d) prohibit service connection for diseases incurred during active military service resulting from the abuse of drugs.  As any disease resulting from his abuse of illegal drugs is not considered to be in the line of duty pursuant to 38 C.F.R. § 3.301(d), service connection for the claimed hepatitis C as a result of illegal drug use in service cannot be established.  38 C.F.R. § 3.301(a).

As there is no competent and probative evidence establishing a diagnosis or symptoms of hepatitis C in service or for many years thereafter, and the most probative medical opinion does not link the current disability to service, the Board finds that the preponderance of the evidence is against the claim, and service connection for hepatitis C is denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this instance. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the skin disorder claim.

In December 2008 the Board remanded the claim for service connection for a claimed skin disorder for procurement of a VA examination to include obtaining a nexus opinion.  An examination was completed in June 2010 but the examiner did not provide a nexus opinion.  Subsequently, a November 2011 examiner provided an opinion but it was based on an inaccurate factual premise.  Specifically, the examiner reported that the Veteran was not diagnosed or treated for a skin condition prior to 1996, despite VA treatment records noting treatment and diagnosis of a skin condition (tinea pedis manuum) as early as 1981.  As the 2011 examiner's opinion was based on an inaccurate factual premise, the Board finds that a remand is required to obtain an addendum VA opinion that is adequate for rating purposes.  See Reonal, 5 Vet. App. at 461 ("An opinion based upon an inaccurate factual premise has no probative value."); and see generally Barr, 21 Vet. App. 303 (VA must provide an examination that is adequate for rating purposes).

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to the examiner who conducted the November 2011 examination, if available, to obtain an addendum opinion.  The claims file and electronic records must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar qualifications.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following a review of the claims file, including the treatment records from 1981, the examiner should provide an opinion as to whether any diagnosed skin disorder was at least as likely as not (50 percent probability or greater) incurred during or caused by the Veteran's military service (June 1967 to July 1969), to include exposure to any herbicides therein, which has been conceded.  The examiner should also consider the April 1970 VA examination report that found the Veteran's skin to be clear with no rashes, that the Veteran claimed he had a skin disease on his feet and hands in 1981, June 1981 VA treatment record diagnosis of tinea pedis manuum, November 1981 VA examination report wherein the Veteran reported scaling skin on his hands and feet; October 1986 VA examination diagnosis of dermatophytosis of the right hand and both feet, and January 1989 VA examination wherein the Veteran reported a skin rash on the palm of his right hand since 1967 that bleeds when he performs heavy work.

The examiner should support the conclusions reached with a complete rationale.

2.  After obtaining the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


